                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA

Donniel Woods,                            )
                                          )
            Petitioner,                   )
                                          )           C/A No.: 9:17-cv-3336-TLW
      v.                                  )
                                          )
Aaron Joyner,                             )                    ORDER
                                          )
            Respondent.                   )
__________________________________________)

      Petitioner Donniel Woods, proceeding pro se, filed this petition pursuant to

28 U.S.C. § 2254. ECF No. 1. On April 6, 2018, Respondent filed a motion for

summary judgment, ECF No. 14, which Petitioner opposed, ECF No. 17. This matter

now comes before the Court for review of the Report and Recommendation (the

Report) filed on June 13, 2018, by United States Magistrate Judge Bristow Marchant,

to whom this case was previously assigned pursuant to 28 U.S.C. § 636(b) and Local

Civ. Rule 73.02(B)(2)(c), (D.S.C.). ECF No. 20. In the Report, the Magistrate Judge

recommends granting the Respondent’s motion for summary judgment and

dismissing the petition. Id. Petitioner filed objections to the Report on June 27, 2018,

ECF No. 22, to which Respondent responded, ECF No. 23. This matter is now ripe for

disposition.

      The Court is charged with conducting a de novo review of any portion of the

Magistrate Judge’s Report and Recommendation to which a specific objection is

registered, and may accept, reject, or modify, in whole or in part, the



                                           1
recommendations contained in that report. 28 U.S.C. § 636. In conducting its review,

the Court applies the following standard:

      The magistrate judge makes only a recommendation to the Court, to
      which any party may file written objections . . . . The Court is not bound
      by the recommendation of the magistrate judge but, instead, retains
      responsibility for the final determination. The Court is required to make
      a de novo determination of those portions of the report or specified
      findings or recommendation as to which an objection is made. However,
      the Court is not required to review, under a de novo or any other
      standard, the factual or legal conclusions of the magistrate judge as to
      those portions of the report and recommendation to which no objections
      are addressed. While the level of scrutiny entailed by the Court’s review
      of the Report thus depends on whether or not objections have been filed,
      in either case the Court is free, after review, to accept, reject, or modify
      any of the magistrate judge’s findings or recommendations.

Wallace v. Housing Auth. of the City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992)

(citations omitted).

       In light of the standard set forth in Wallace, the Court has reviewed, de novo,

the Report, the applicable law, the record, and the objections. As stated in Petitioner’s

response to summary judgment and his objections, Petitioner argues that there are

newly-discovered SLED DNA documents and medical records that prove his actual

innocence. He also argues that they should have been presented at trial. However,

the record reflects that these documents were available at trial and that trial counsel

mentioned “helpful” information gleaned from the documents during closing

statements. See ECF No. 13-1 at 229-230. Further, the documents were introduced

in state PCR. ECF No. 13 at 17. The Court accepts the Magistrate Judge’s careful

factual and legal analysis, which concludes that Petitioner cannot raise a standalone

claim for actual innocence or for ineffective assistance of PCR counsel, and that the
                                            2
evidence he deems “newly discovered,” is not new because it was available at trial

and at state PCR. ECF No. 20. In his objections, Petitioner does not state a legitimate

factual or legal basis for not accepting the Report. ECF No. 22. Therefore, after careful

consideration, IT IS ORDERED that the Report, ECF No. 20, is ACCEPTED, and the

Petitioner’s Objections, ECF No. 22, are OVERRULED. Respondent’s motion for

summary judgment, ECF No. 14, is GRANTED and the Petition, ECF No. 1, is hereby

DISMISSED.

      The Court has reviewed this Petition in accordance with Rule 11 of the Rules

Governing Section 2254 Proceedings. The Court concludes that it is not appropriate

to issue a certificate of appealability as to the issues raised herein. Petitioner is

advised that he may seek a certificate from the Fourth Circuit Court of Appeals under

Rule 22 of the Federal Rules of Appellate Procedure.

      IT IS SO ORDERED.


                                                s/Terry L. Wooten____________
                                                Senior United States District Judge
March 5, 2019
Columbia, South Carolina




                                            3
